                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ILEANA RIVERA, et al.,                :

           Plaintiffs                  :   CIVIL ACTION NO. 3:17-1126

     v.                                :       (MANNION, D.J.)
                                             (MEHALCHICK, M.J.)
U.S. DEPT. OF HOUSING AND              :
URBAN DEVELOPMENT,

           Defendant                   :

                                 ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

     (1)   the unopposed report and recommendation of Judge

           Mehalchick , (Doc. 22), is ADOPTED IN ITS ENTIRETY;

     (2)   the defendant’s motion to dismiss, (Doc. 15), the plaintiffs’

           complaint, (Doc. 1), is GRANTED;

     (3)   the plaintiffs’ complaint, (Doc. 1), is DISMISSED

           WITHOUT PREJUDICE;

     (4)   the plaintiffs are directed to file an amended complaint,

           as specified in Judge Mehalchick’s report, by August 5, 2019;

     (5)   failure of the plaintiffs to file their amended complaint as

           specified will result in a dismissal of this case; and
          (6)          this case is RECOMMITTED to Judge Mehalchick for

                       further proceedings.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Date: July 8, 2019
17-1126-01-ORDER.wpd




                                              2
